Interim Decision #2688

MATTER OF LUCERO
In Visa Petition Proceedings
A-21710727
Decided by Board February 7, 1979
(1) In a Dominican divorce action for cause, appearance and pronouncement occur simultaneously. Matter of Gonzalez, Interim Decision 2575 (BIA 1975), overruled in part.
(2) In a, Dominican divorce action for cause, the plaintiff must appear at an office of the
Civil Registry within two months of the divorce in order to have the divorce pronounced. Once this action is completed, the divorce is final under Dominican law. Matter
of Valerio, Interim Decision 2489 (BIA 1976); Matter of Tagle, Interim Decision 2476
(BIA 1976), reaffirmed.
(2) In a Dominican divorce by mutual consent, neither personal appearance nor pronouncement within two months are necessary to finalize the divorce.
(4) Where the record was unclear whether the Dominican divorce terminating the petitioner's prior marriage was for cause, or by mutual consent, and it was unclear whether
the formalities had been complied with, the record was remanded for further proceedings.
ON BEHALF OF PETITIONER: Dr. Alfred Raymond Rego
Representative
652 Hope Street
Bristol, Rhode Island 02809
BY: Milhollan, Chairman; Maniatis, Appleman, Maguire, and Farb, Board Members

The United States citizen petitioner has applied for immediate relative status for the beneficiary as her husband under section 201(b) of the
Immigration and Nationality Act, 8 U.S.C. 1151(b). In a decision dated
April 27, 1978, the District Director denied the petition on the ground
that the petitioner was not free to marry the beneficiary because she
had previously entered into an undissolved marriage. The petitioner

appeals from this decision. The record will be remanded.
The petitioner is a 39-year-old native of the Dominican Republic and a
naturalized citizen of the United States. The beneficiary is a 31-year-old
native and citizen of Peru. The parties were married on March 13, 197B,

at New York City. '
The District Director based his decision on several factors. He found

that the petitioner had been divorced on February 6, 1967, in the
Dominican Republic, in a divorce action for cause. Ha also found that
-

674

Interim Decision #2688
the divorce had not been pronounced until May 10, 1968, approximately
15 months afterward. Citing Matter of Valerie, Interim Decision 2489
(BIA 1976), he concluded that the provisions of Article 17 of the Civil
Code of the Dominican Republic had not been met. This article includes
the requirement that in a divorce for cause, the plaintiff must appear at
an office of the Civil Registry to have the divorce pronounced and
judgment registered, and that all this must take place within two
months of the date of the judgment. The District Director found that the
petitioner's first husband did not register the divorce within two months
and that this rendered the divorce invalid. The petitioner was consequently not free to marry the present beneficiary.
Before we begin our discussion of the merits of this case, there are
several issues that need to be clarified. In his decision, the District
Director relied upon Matter of Valerie, id. What was not mentioned in
his decision was the fact that in a later case this Board characterized
Valerio and Matter of Tagle, Interim Decision 2476 (BIA 1976) as dicta
on the issue of pronouncement of divorces. Matter of Gonzalez, Interim
Decision 2575 (BIA 1977). We have concluded that this characterization
of the holdings of both cases was inaccurate. We have also concluded
that the interpretation of Dominican law set forth mValerio, supra, was
correct, and that the appearance/pronouncement dichotomy established
in Gonzalez, supra, was incorrect. We therefore recede from the holding in Gonzalez, id., to the extent that it concerns appearance and
pronouncement of Dominican divorces involving divorce actions for
cause, and reaffirm Valerio and Tagle, supra.
Turning to the case at hand, it is clear therefore that the District
Director applied the correct interpretation of law for divorces for cause.
If there were a divorce for cause, then, we would have no quarrel with
the end result. This, however, may not be a divorce for cause; it may be
a divorce based upon mutual consent. The translation of the divorce
document considered by the District Director is almost incomprehensible and the petitioner should_ have been required to provide a more
intelligible translation at the outset. But this problem aside, it is possible that the terminology used in that translation was inaccurate. We

have reached this conclusion after referring to the translation of the
divorce offered on appeal. This translation is considerably more lucid;
but more importantly, it indicates that the divorce may have been by
mutual consent under the provisions of Law 1306-bis On Divorce,
specifically Chapter 1V, Articles 26 through 32. This result is also
apparently indicated by the terminology used in the pronouncement
document. If this is the case, the requirements for a mutual consent
divorce, not a divorce for cause, are at issue here. If they have been
met, then the divorce was valid under Dominican law.

In cases in which we have previously discussed this issue, we have
675

Interim Decision #2688
held that the two-month pronouncement requirement was not applicable to mutual consent divorces. Chapter /V, cited above, makes no
provision for a penalty for failure to have a divorce pronounced in such
cases. In fact, personal appearance for pronouncement is not necessary
in mutual consent divorces. Matter of Tagle, supra; Matter of Guzman,
Interim Decision 2484 (BIA 1976). We have thus accepted an interpretation which holds that in a mutual consent divorce, which has met the

other statutory requirements of Dominican law, and which would be
recognized in the marrage jurisdiction, failure to pronounce the divorce

will not cause it to be considered invalid.'
In this instance, therefore, because the District Director may not
have had an adequate opportunity to consider the possibility that this
was a mutual consent divorce, we will remand the record to hini,
including the translation which was offered on appeal. After this new
information is considered, a new decision should be entered in the case.
ORDER: The record is remanded to the District Director for farther
proceedings consistent with the foregoing opinion and the entry of a new
decision.
FURTHER ORDER: Should a decision be adverse to the petiti otter,
an appropriate order shall be entered and the record shall be certified to
us for review.

' This interpretation coincides with the views expressed in Forscher, Haitian Dominican Laws On Divorce Evaluated, New York Law Journal, October 20, 1971, Volume 16 6,
and by the State Department's Visa Office in its Operations Memorandum, January 2 9,
1975, to the United States Embassy, Santo Domingo.
•

676

